              Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.1 Page 1 of 18



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN

JADE PIG VENTURES – EGR, LLC, CASE NO. 20-cv-00664

                   Plaintiff,                 JUDGE

         v.                                   DEFENDANT ATHLETA LLC’S
                                              NOTICE OF REMOVAL
ATHLETA LLC,
                                              Removed from the 17th Circuit Court,
                   Defendant.                 Kent County, Case No. 20-04417-
                                              CBB, Judge T.J. Ackert

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant Athleta LLC

(“Athleta”), expressly reserving all questions other than that of removal, hereby

removes the above-captioned action from the 17th Circuit Court, Kent County,

Michigan to the United States District Court for the Western District of Michigan,

and in support thereof states as follows:

         1.        On July 1, 2020, Plaintiff Jade Pig Ventures – EGR, LLC (“Jade Pig”)

filed a Complaint against Athleta in the 17th Circuit Court, Kent County, Case No.

20-04417-CBB (the “Lawsuit”). On July 7, 2020, Athleta received the Summons

and Complaint. Pursuant to 28 U.S.C. § 1446(a), true and correct copies of the

Summons and Complaint received by Athleta in the Lawsuit are attached hereto

and incorporated herein as Exhibit A.




{8947243: }
              Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.2 Page 2 of 18



         2.        Removal is proper under 28 U.S.C. §§ 1441(a) and 1332 because Jade

Pig and Athleta are citizens of different States and the amount in controversy of the

Lawsuit is in excess of $75,000.00, exclusive of interest and costs.

         3.        Jade Pig alleges a claim for breach of contract against Athleta for

unpaid rent on the premises located at 2213 Wealthy Street SE, Suite 100, East

Grand Rapids, Michigan 49506 (the “Premises”). Jade Pig’s breach of contract

claim centers upon a written Lease dated August 30, 2017 (the “Lease”).

         4.        This Court has jurisdiction over this Lawsuit pursuant to 28 U.S.C. §§

1332(a) and 1441(b) because there is complete diversity of citizenship between

Jade Pig and Athleta and the amount in controversy exceeds $75,000.00.

I.       DIVERSITY OF CITIZENSHIP

         5.        Where an action involves a limited liability company, like this

Lawsuit, such company is considered a citizen of every jurisdiction of which any

member is a citizen. Delay v. Rosenthal Collins Grp., LLC, 585 F.3d 1003, 1005

(6th Cir. 2009).

         6.        Upon information and belief, and based upon other court filings, the

members of Jade Pig are Scott D. Wierda (“Wierda”), an individual who resides in

Michigan, and/or Brian G. DeVries (“DeVries”), an individual who resides in

Michigan. Wierda and DeVries are citizens of Michigan and, therefore, Jade Pig is

a citizen of Michigan.


{8947243: }                                    2
              Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.3 Page 3 of 18



         7.        Athleta is a Delaware limited liability company with its principal

place of business in San Francisco, California. Athleta’s sole member, The Gap,

Inc. (“Gap”), is a Delaware corporation with its principal place of business in San

Francisco, California. Gap is a citizen of Delaware and California and, therefore,

Athleta is a citizen of Delaware and California.

         8.        Accordingly, for removal purposes, Jade Pig is a citizen of Michigan,

and Athleta is a citizen of Delaware and California. The parties therefore are

completely diverse and were so at the time the Lawsuit was filed.

II.    AMOUNT IN CONTROVERSY

         9.        In the Lawsuit, Jade Pig alleges that Athleta owes base rent in the

amount of $6,549.00 per month.

         10.       Jade Pig alleges that Athleta is currently in arrears in the amount of

$30,421.33, for at least the months of April, May, and June 2020, and will continue

to accrue monthly until this lawsuit is resolved. Jade Pig also alleges that it is

entitled to recover enforcement costs, including its attorneys’ fees and expenses.

Jade Pig’s claim for damages is open ended and exceeds the amounts past due

stated in the Complaint. Here, Jade Pig’s alleged damages continue to accrue

because Athleta continues to not pay rent as it becomes due. Therefore, the

amount in controversy at least $75,000.

         11.       The jurisdictional requirement under 28 U.S.C. § 1332(a) is satisfied.


{8947243: }                                    3
              Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.4 Page 4 of 18



III. TIMELINESS OF REMOVAL
         12.       Athleta received a copy of the Summons and Complaint in the

Lawsuit on July 7, 2020.

         13.       Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely

filed within thirty (30) days of Athleta’s notice and receipt of Jade Pig’s

Complaint.

IV. VENUE IS PROPER
         14.       The Lawsuit was filed in the 17th Circuit Court, Kent County,

Michigan and, therefore, venue is proper in this Court pursuant to 28 U.S.C. §

1441(a), and 1446.

V.     NOTICE TO PLAINTIFF AND THE STATE COURT
         15.       Contemporaneously with the filing of this Notice of Removal, and

pursuant to 28 U.S.C. § 1446(d), written notice of this filing and any attendant

supplementary papers required by this Court will be provided to Jade Pig, and a

copy of the Notice of Removal will be filed with the 17th Circuit Court, Kent

County, Michigan.

         WHEREFORE, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Athleta,

LLC hereby removes this action from the 17th Circuit Court, Kent County,

Michigan to the United States District Court for the Western District of Michigan,

and requests that this action proceed as properly removed to this Court.


{8947243: }                                  4
              Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.5 Page 5 of 18



                                     Respectfully submitted,

                                     /s/ Timothy J. Lowe
                                     MCDONALD HOPKINS, PLC
                                     Timothy J. Lowe (P68669)
                                     Mark W. Steiner (P78817)
                                     39533 Woodward Avenue, Suite 318
                                     Bloomfield Hills, MI 48304
                                     (248) 646-5070
                                     tlowe@mcdonaldhopkins.com
                                     msteiner@mcdonaldhopkins.com


                                     MICHAEL GEIBELSON (admission pending)
                                     DANIEL ALLENDER (admission pending)
                                     ROBINS KAPLAN LLP
                                     2049 Century Park East
                                     Suite 3400
                                     Los Angeles, California 90067
                                     Phone: 310.552.0130
                                     Fax: 310.229.5800
                                     Email:      mgiebelson@robinskaplan.com
                                                 dallender@robinskaplan.com

                                     Counsel for Defendant
                                     Athleta LLC




{8947243: }                                  5
              Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.6 Page 6 of 18



                              CERTIFICATE OF SERVICE

         I certify that on July 20, 2020, I electronically filed the foregoing Notice of

Removal with the Clerk of the Court using the E-Filing System which will send

notification of such filing to all counsel of record.


                                           By: /s/ Timothy J. Lowe
                                                 Timothy J. Lowe (P68669)




{8947243: }                                  6
Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.7 Page 7 of 18




        Exhibit A
                      Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.8 Page 8 of 18

                                                                    Original - Court                                        2nd copy - Plaintiff
   Approved, SCAO                                                   1st copy - Defendant                                    3rd copy - Return
          STATE OF MICHIGAN                                                                                                       CASE NO.
                          JUDICIAL DISTRICT
 17th                      JUDICIAL CIRCUIT                             SUMMONS
                          COUNTY PROBATE
Court address                                                                                                                            Court telephone    no.
 180 Ottawa Ave,     NW, Grand Rapids, MI 49503                                                                                          (616) 632- 5220
 Plaintiff's name(s), address(es), and telephone no(s).                                 Defendant's name(s), address(es), and telephone no(s).
 Jade Pig Ventures - EGR, LLC                                                            Athleta LLC
 2249 Wealthy Street, SE Suite 240
 East Grand Rapids, NE 49506                                                             Resident Agent:
 (616) 774-4444                                                                          The Corporation Company
                                                                                         40600 Ann Arbor Rd E Ste 201
Plaintiff's attorney, bar no., address, and telephone no.
 Christopher J. Zdarsky (P81809)                            "CI, AC KEW;                 Plymouth, MI 48170
                                                                                         (888) 724-9870
 300 Ottawa Ave, NW Suite 400
 Grand Rapids, MI 49503                                      (P'.37
                                                                    123
 (616) 649-1974

 Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
 if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case
   There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
   family members of the person(s) who are the subject of the complaint.
Ei There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
   confidential case inventory (form MC 21) listing those cases.
   It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
   the family or family members of the person(s) who are the subject of the complaint.

Civil Case
E This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.
LI MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
   the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400.106(4).
E There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
   complaint.
LI A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has
    been previously filed in [7] this court, Ei                                                                                               Court, where

    it was given case number                                            and assigned to Judge

    The action O remains Ci is no longer pending.

Summons section completed by court clerk.                               SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
1. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and
   serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or.you were
   served outside this state).
3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
   demanded in the complaint.
4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
   to help you fully participate in court proceedings, please contact the court immediately to make arrangements.
                                     Expira ,S1te.3 0
Issue dibL 0      1 2020                                     2020         Court clerk   LISA POSTHUMUS LYONS
*This summons is invalid unless served on or before its expiration date. This document must be sealed by the seal of the court.

MC 01 (9/19)    SUMMONS                                                                    MCR 1.109(0), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2.105
                Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.9 Page 9 of 18

                                                                                                                        SUMMONS
                                                        PROOF OF SERVICE                                     Case No.
    TO PROCESS SERVER: You are to serve the summons and complaint not later than 91 days from the date of filing or the date
    of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
    complete service you must return this original and all copies to the court clerk.

                                          CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                        OFFICER CERTIFICATE                           OR          0 AFFIDAVIT OF PROCESS SERVER
    I certify that I am a sheriff, deputy sheriff, bailiff, appointed    Being first duly sworn, I state that I am a legally competent
    court officer, or attorney for a party (MCR 2.104[A][2]),            adult, and I am not a party or an officer of a corporate
    and that: (notarization not required)                                party (MCR 2.103[A]), and that: (notarization required)

 0 I served personally a copy of the summons and complaint,
 0 I served by registered or certified mail (copy of return receipt attached) a copy of the summons and complaint,

    together with
                    List all documents served with the summons and complaint

                                                                                                                             on the defendant(s):
 Defendant's name                                      Complete address(es) of service                                      Day, date, time




0 I have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
    and have been unable to complete service.
Defendant's name                                     Complete address(es) of service                                        Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.
Service fee             Miles traveled Fee                                      Signature
$
                                    Is
Incorrect address fee Miles traveled Fee                 TOTAL FEE              Name (type or print)
$                                                        $
                                    IS
                                                                                Title
Subscribed and sworn to before me on                                                                                           County, Michigan.
                                                Date
My commission expires:                                            Signature
                                                                                Deputy court clerk/Notary public
Notary public, State of Michigan, County of

                                           ACKNOWLEDGMENT OF SERVICE
I acknowledge that I have received service of the summons and complaint, together with
                                                                                                              Attachments
                                                             on
                                                                  Day, date, time
                                                                       on behalf of
Signature
      Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.10 Page 10 of 18




                                     STATE OF MICHIGAN

                  IN THE CIRCUIT COURT FOR THE COUNTY OF KENT

JADE PIG VENTURES — EGR, LLC,

                        Plaintiff,                                  Case No. 20- 644'1 11- -CB     h
VS.                                                                 Hon.

.ATHLETA LLC,                                                            T.J. ACKER
                                                                             P-37 4.23
                       Defendant.


                                                          There is no other pending or resolved
 Christopher J. Zdarsky (P81809)                          civil action arising out of the transaction
 Jason R. Abel (P70408)                                   or occurrence leged in this complaint.
 Honigman LLP
                                                                        OP!
 300 Ottawa Avenue NW, Suite 400
 Grand Rapids, MI 49503-2308                                    Christop I :r J. Z. • • ky
 616.649.1974
 Attorneys for Plaintiff                                  This case does meet the statutory
                                                          requirements to be assigned to the
                                                          business court as a part of this action
                                                          involves a business or commercial
                                                          dispute.




                                           COMPLAINT

          Plaintiff Jade Pig Ventures — EGR, LLC ("Landlord"), by its attorneys, Honigman LLP,

for its Complaint against Defendant Athleta LLC ("Tenant"), states as follows:

                This action arises from Tenant's failure to pay $30,421.33 due and owing on a

Lease (the "Lease"), dated August 30, 2017 between the parties. Tenant has a copy of the Lease

in its possession, custody, and control.

          2.    The property subject to the Lease is located at 2213 Wealthy Street SE, Suite 100,

East Grand Rapids, MI 495056 (the "Leasehold")



35 (28662.1
      Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.11 Page 11 of 18




                             PARTIES, JURISDICTION, AND VENUE

             3.   Landlord is a Michigan limited liability company conducting business in the State

of Michigan.

             4.   Tenant is a Delaware limited liability company conducting business in the State of

Michigan, including Kent County.

             4.   This Court has subject matter jurisdiction over this matter because the amount in

controversy exceeds $25,000, exclusive of interest, costs, and attorneys' fees.

         5.       Venue is proper in this Court as, among other things, Tenant conducts business in

Kent County, Michigan.

                                          COUNT I
                                     BREACH OF CONTRACT

         6.       Plaintiff incorporates by reference the allegations contained in paragraphs 1

through 5.

         7.       Landlord and Tenant are parties to the Lease, which is an enforceable contract.

         8.       Pursuant to the Lease, Tenant is required to pay to Landlord $6,549 per month in

base rent, plus other required payments, as well as interest, late fees, and Landlord's expenses in

conjunction with enforcing the Lease, including its attorneys' fees (collectively, the "Rent").

         9.       Tenant has defaulted under the Lease by failing to pay Rent for at least the months

of April, May and June, 2020 as set forth in the schedule attached as Exhibit A.

         10.      Landlord sent Tenant a notice of its default on April 20, 2020 (the "Default

Notice"). A copy of the Default Notice is attached as Exhibit B.

         11.      Landlord also sent Tenant a Demand for Possession on May 20, 2020.

         12.      Pursuant to Section 23.1 of the Lease, Tenant had 10 days to cure this default.

         13.      Tenant failed to timely cure its default following receipt of the Default Notice and

is in breach of its obligations under the Lease.

35128662.1                                         -2-
     Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.12 Page 12 of 18




              14.    Pursuant to Section 28.13 of the Lease, the prevailing party in litigation arising

from enforcement of the Lease is entitled to its "costs of suit and reasonable attorneys' fees."

              15.   As a direct and proximate result of Tenant's breach of the Lease, Landlord has been

damaged in amount to be determined at trial, but which should exceed $30,421.33, and will

continue to increase as Tenant fails to meet its contractual obligations.

              WHEREFORE, Landlord respectfully requests that this Court:

                    (i)     Enter judgment in Landlord's favor and against Tenant in amount to be

                            determined at trial, but which is at least $30,421.33, and which should also

                            include any additional amounts that come due under the Lease together with

                            Landlord's enforcement costs, including its attorneys' fees and expenses;

                           and

                    (ii)    Award such other relief as the Court deems appropriate.



                                                   HONIGMAN LLP
                                                  Attorneys for Plaintiff



                                                               •
                                                  By: wx A ..A.v.+Itt
                                                  Christopher J. Zs arsky ( •:09)
                                                  Jason R. Abel (P70408)
                                                  Honig,man LLP
                                                  300 Ottawa Avenue NW, Suite 400
                                                  Grand Rapids, MI 49503-2308
                                                  616.649.1974

Dated: June LI, 2020




35 i28662.1                                         -3-
Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.13 Page 13 of 18




                    x
            Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.14 Page 14 of 18



                                                                                                   6/15/2020 2:52 PM
                             Jade Pig Ventures - EGR, LLC
                            Athieta, LLC #4596 (t0003012)
                                 Account Statement
                                      6/15/2020
 Date.                                                harge     Payment     Net Due    Balance
12/31/2019   2019 Tax Rec                             -342.12        0.00    -342,12     -342.12
12/31/2019   2019 CAM Rec                              725,42        0.00     725.42     383.30
4/1/2020     Recovery - operating (04/2020)           919.91         0.00     919.91    1,303,21
4/1/2020     Recovery - property taxes (04/2020)     2,341.63        0.00   2,341.63    3,644.84
4/1/2020     Retail rent (04/2020)                   6,549.00        0.00   6,549.00   10,193.84
4/12/2020    April Late fee income                    100.00         0.00     100.00   10,293.84
5/1/2020     Recovery - operating (05/2020)           919.91         0.00     919.91   11,213.75
5/1/2020     Recovery - property taxes (05/2020)     2,341.63        0.00   2,341.63   13,555.38
5/1/2020     Retail rent (05/2020)                   6,549.00        0.00   6,549.00   20,104.38
5/1/2020     Adjustment to Monthly CAM (Jan - May)    186.17         0.00     186,17   20,290.55
5/1/2020     Adjustment to Monthly Tax (Jan - May)    195.05         0.00     195.05   20,485.60
5/12/2020    May late fee Income                      100.00         0.00     100.00   20,585,60
5/26/2020    Overpayment on account                      0,00     151.05     -151.05   20,434.55
6/1/2020     Recovery - operating (06/2020)           957,14         0.00     957.14   21,391.69
6/1/2020     Recovery - property taxes (06/2020)     2,380.64        0.00   2,380.64   23,772.33
6/1/2020     Retail rent (06/2020)                   6,549.00        0.00   6,549.00   30,321.33
6/12/2020    Late fee income                          100.00         0.00     100.00   30,421.33




                                                       Page 1 of 1
Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.15 Page 15 of 18
      Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.16 Page 16 of 18




                                                  REAL ESTATE INVESTMENT



                                              April 20, 2020


Athleta LLC
do The Gap, Inc.
2 Folsom Street
San Francisco, CA 94105
Attn: Real Estate Law, Store #4596


Re:     Lease dated August 30, 2017 (the "Lease"), by and between Jade Pig Ventures — EGR, LLC,
        a Michigan limited liability company ("Landlord"), and Athleta LLC, a Delaware limited
        liability company ("Tenant"), for premises located at 2213 Wealthy Street SE, Suite #100,
        East Grand Rapids, MI 49506 (the "Premises").


                                        NOTICE OF DEFAULT

Dear Sir or Madam:

Reference is made to the above-captioned Lease.

This letter is to inform Tenant that Tenant is in default of its obligations under Section 23.1 of the
Lease for failure to pay rents. As of the date of this letter, the outstanding amount due is $9,810.54.

In the event this default is not cured within ten (10) days after Tenant's receipt of this Notice of Default,
Landlord may exercise, and reserves the continuing right to exercise, any or all of its rights and
remedies provided by the Lease, including, without limitation, any right to collect late fees and default
interest provided for in the Lease, and the right to initiate an action to collect any unpaid amounts due
under the Lease and/or to initiate summary proceedings to recover possession of the Premises.
Furthermore, please note that certain rights are available to Tenant under the Lease only if Tenant is
not then in default and/or has not previously been in default. Your failure to cure this default timely
may result in the loss of certain rights under the Lease.

If you have any questions, please contact Cullen Hillary at chillary@cwdrealestate.com.
                                             Very truly yours,
                                                  Jade ig Ventures — EGR, LLC


                                                  Cullen Hilla
                                                  Vice President of Operations




       50 Louis NW, Suite 600 I Grand Rapids, Mi 49503 I www.cwdrealestate.com I phone 616.726.1700
      Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.17 Page 17 of 18




                                                REAL ESTATE INVESTMENT




                                            April 20, 2020

Athleta LLC
do The Gap, Inc.
2 Folsom Street
San Francisco, CA 94105
Attn: Real Estate Law, Store #4596


Re:     Lease dated August 30, 2017 (the "Lease"), by and between Jade Pig Ventures — EGR, LLC,
        a Michigan limited liability company ("Landlord"), and Athleta LLC, a Delaware limited
        liability company ("Tenant"), for premises located at 2213 Wealthy Street SE, Suite #100,
        East Grand Rapids, MI 49506 (the "Premises").

Dear Sir or Madam:
       Reference is made to the above-captioned Lease. Reference is also made to a Notice of Default
dated April 20, 2020.

        Landlord is in receipt of your letter dated March 19, 2020 requesting certain concessions under
your Lease. In order to evaluate your request, please provide Landlord with the financial information
described on Exhibit A attached hereto. Once Landlord has received the requested information, it will
evaluate your request and notify you whether Landlord will agree to any concession. Any concession
is subject to Landlord's lender's consent.

       This letter is no way amends the Lease and is not a commitment by Landlord to grant any
concessions under the Lease. This letter is not a waiver or retraction of the above-referenced Notice of
Default. Landlord may exercise, and reserves the continuing right to exercise, any or all of its rights
and remedies provided by the Lease, including, without limitation, any right to collect late fees and
default interest provided for in the Lease, and the right to initiate an action to collect any unpaid
amounts due under the Lease and/or initiate summary proceedings to recover possession of the
Premises.

If you have any questions, please contact Cullen Hillary at chillaq@ewdrealestate.com.


                                                Very truly yours,
                                               Jade ig V ntures — EGR, LLC


                                                   en HI
                                               Vice President of Operations




      50 Louis NW, Suite 600 I Grand Rapids, MI 49503 I www.cwdrealestate.com I phone 616.726.1700
     Case 1:20-cv-00664 ECF No. 1 filed 07/20/20 PageID.18 Page 18 of 18




                                                C
                                                REAL ESTATE INVESTMENT



                                             EXHIBIT A
                                        Financial Information
[Gross Sales for the past 12 calendar months]
[Tenant balance sheets for year end 2019 and current]
[Tenant income statements for the last two years and year-to-date]
[Tenant current 2020 budget]
[For any guarantor: most recent financial statement]




      50 Louis NW, Suite 600 I Grand Rapids, M149503 I www.cwdreaiestate.com I phone 616.726.1700
